Order entered February 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-20-00017-CR

                      CLYDE EARL TAYLOR, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75930-P

                                      ORDER

      Before the Court is appellant’s January 29, 2020 motion to abate the appeal.

In the motion, appellant states that volumes 7 and 8 of the reporter’s record,

prepared and transcribed by Latoya Young-Martinez, are incomplete or incorrect.

Specifically, appellant notes:

              Volume 7 begins with the prosecutor questioning the medical
      examiner in this case. (RR-7: 1-12). However, the subject changes with a
      question regarding when [someone] arrived at the crime scene. (RR-7: 12
      at line 24). The following pages appear to involve a different defendant,
      prosecutor and defense counsel and appears to relate to a Collin County
      trial involving the offense of assault on a peace officer. (RR-7: 13-149).
      The Collin County court announces it will accept the jury's verdict of
      guilty of the offense of assault on a peace officer and sentences that
      defendant to three (3) years confinement. (RR-7: 149 at line 14).
             The record, however, appears to resume with the notation "Jury
      Deliberating". (RR-7: 149 at line 15). Thereafter, the court announces the
      jury verdict in this case (guilty of murder). (RR-7: 149 lines 20-25).
      Thereafter, the court releases the jury for the day and further discussion
      occurs between counsel and the trial court regarding language for the
      punishment charge. (RR-7: 150, 150-152). This volume lacks, at least, the
      continuing testimony of the medical examiner, some possible testimony
      from the defendant, the charge conference and jury argument. It is actually
      unknown what occurred in this trial based on the record (Volume 7) on file
      with this Court.
             Volume 8 begins with a charge conference on punishment in this case.
      (RR-8: 5). However, the Court says “paragraphs” and then the Court greets
      the jury. (RR-8: 6-7 at line 1-2). The Court discusses the charge conference
      and resumes with naming the prosecutor and defense attorney from the
      Collin County case mentioned in Volume 7. (RR-8: at 7-8). However, based
      on the limited testimony presented, it appears that the witness called is the
      same witness previously called in this case. (RR-8: 8; RR-5: 176). The
      cross-examination and re-direct, however, appear to involve the Collin
      County case. (RR-8: 12-18). A witness from the Plano Police Department is
      called. (RR-8: 18-23). Another Plano Police officer is called. (RR-8:23-28).
      The record continues with the charge conference and jury arguments in the
      Collin County case. (RR-8: 28-43). Punishment evidence is presented in the
      Collin County case. (RR-8: 43-86 at line 7).
             The record then appears to revert back to the instant case with the jury
      assessing punishment at 75 years confinement. (RR-8: 86 at line 8). Again,
      at a minimum, additional testimony, the charge conference and jury
      arguments at punishment in this case are missing. (RR-8: 7-86). It is
      unknown what actually occurred in this trial based on the reporter’s record
      (Volume 8) on file with this court.

(Footnotes omitted).

      The reporter’s record was originally due on March 25, 2020. We granted

numerous extension requests after which we ordered deputy court reporter LaToya

R. Young-Martinez’s not to sit until her portion (volumes 7 and 8) of the reporter’s
record was completed and turned over to official court reporter Crystal Brown. On

October 1, 2020, the reporter’s record was filed, six months after the original due

date. Having reviewed appellant’s motion and volumes 7 and 8 of the reporter’s

record, we GRANT appellant’s motion as follows.

      We ORDER LaToya R. Young-Martinez to file corrected volumes 7 and 8

of the reporter’s record by 10:00 A.M. February 16, 2021. We ORDER that Ms.

Young-Martinez not sit as a reporter until the volumes 7 and 8 are correctly filed in

this appeal.

      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to Crystal Brown, official

court reporter, 203rd Judicial District Court; to LaToya R. Young-Martinez, deputy

court reporter; to the Dallas County Auditor’s Office; and to counsel for all parties.




                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE